IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                            No. 80076-1-I
                      Respondent,
                                            DIVISION ONE
               v.
                                            UNPUBLISHED OPINION
 ALEJANDRO CARDENAS, JR.,

                      Appellant.


       SMITH, J. — Alejandro Cardenas Jr. appeals his conviction for second

degree assault, alleging that the admission of the victim’s out-of-court photo

identification and subsequent in-court identification violated his due process

rights under the federal and state constitutions. We conclude that the

photomontage used by law enforcement was unnecessarily suggestive.

However, because the court reasonably concluded that there was no substantial

likelihood of irreparable misidentification, we affirm the trial court’s admission of

the identification. Furthermore, we conclude that a different outcome is not

required under our state constitution. Finally, we grant the parties’ request to

amend Cardenas’s community custody term to comply with RCW 9.94A.702.

                                       FACTS

       On February 27, 2016, Alberto Alonso was attacked by two men in a 7-11

parking lot in Monroe, Washington. The men punched him repeatedly in his face

and head for 15 to 20 seconds. Alonso, who did not understand English very

well, told hospital staff that day that he did not know who his attackers were. He



 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80076-1-I/2


also told a police officer, through the use of an interpreter, that he did not know

the names of his attackers, but that they were two Hispanic men with suspected

gang involvement who used to live in his neighborhood.

       After reviewing the 7-11 surveillance video, the police officer prepared a

photographic lineup containing an image of the registered owner of the vehicle

that the attackers had driven. On March 10, 2016, when the officer arrived to

show Alonso the photomontage, Alonso disclosed that he had learned from

friends that the attackers’ names were Alejandro and Carlos. When he viewed

the photomontage, Alonso indicated that neither of the men was included in the

lineup, and that the men who had attacked him were younger than those

pictured.

       Based on this information, the police department prepared new

photomontages containing images of Alejandro Cardenas and Carlos Villegas.

The photo montage used for Cardenas depicted six Hispanic men with similar

facial hair. However, four of the photographs were of the same person, such that

Cardenas was one of only three unique people in the lineup. Furthermore,

Cardenas was the only person in the lineup wearing a jail uniform.

       Before viewing this montage, Alonso informed the police officer that he

had learned his attackers’ full names, and he identified them as Alejandro

Cardenas and Carlos Villegas. When he viewed the new photomontages, he

picked out Cardenas and Villegas and wrote their names next to their pictures.

       Cardenas moved to suppress Alonso’s out-of-court identification as well

as his anticipated in-court identification. He alleged that the flaws in the




                                              2
No. 80076-1-I/3


photomontage created a substantial likelihood of irreparable misidentification that

would make the admission of Alonso’s identification a violation of Cardenas’s due

process rights. The court admitted the identification, concluding that although the

montage was “quite poor,” there was not a substantial likelihood of irreparable

misidentification because Alonso already knew Cardenas’s face. A jury

subsequently found Cardenas guilty of second degree assault. The court

sentenced Cardenas to 9 months in jail, with an 18-month term of community

custody. Cardenas appeals.

                                     ANALYSIS

       On appeal, Cardenas alleges that Alonso’s identification should have been

suppressed because it violated his federal due process rights. Furthermore, he

contends that article I, section 3 of the state constitution requires additional

assurances of reliability for eyewitness identification evidence. Finally, the

parties request permission to amend Cardenas’s judgment and sentence to

shorten his community custody term. Because there were sufficient indicia of

reliability supporting Alonso’s identification, we disagree with Cardenas and

affirm the trial court. However, we agree that Cardenas’s community custody

term exceeded the amount of time allowed by statute and grant the parties’

request to amend the sentence.

       Standard of Review

       The admission of identification evidence is “subject to the sound discretion

of the trial court.” State v. Kinard, 109 Wn. App. 428, 432, 36 P.3d 573 (2001).

Accordingly, on review we ask “whether there are tenable grounds or reasons for




                                              3
No. 80076-1-I/4


the trial court’s decision.” Id. Unchallenged findings of fact are verities on

appeal. Rush v. Blackburn, 190 Wn. App. 945, 956, 361 P.3d 217 (2015).

       Federal Due Process Grounds for Suppression

       When law enforcement uses “an identification procedure that is both

suggestive and unnecessary,” a defendant’s federal due process rights are

implicated. Perry v. New Hampshire, 565 U.S. 228, 238-39, 132 S. Ct. 716, 181

L. Ed. 2d 694 (2012). If this procedure creates a “‘very substantial likelihood of

irreparable misidentification,’” the trial court must suppress the evidence. Id. at

232. Where unreliability is not caused by the state or does not cause a very

substantial risk of misidentification, due process does not require suppression.

Id.; State v. Allen, 176 Wn.2d 611, 622, 294 P.3d 679 (2013). Instead, due

process in these cases “protects a defendant against a conviction . . . by

affording the defendant means to persuade the jury that the evidence should be

discounted.” Perry, 565 U.S. at 237.

       Accordingly, to succeed on a motion to suppress, the defendant must first

establish that the identification procedure was impermissibly suggestive. State v.

Vickers, 148 Wn.2d 91, 118, 59 P.3d 58 (2002). A procedure is suggestive if it

directs undue attention to the defendant. State v. Eacret, 94 Wn. App. 282, 283,

971 P.2d 109 (1999). If he establishes this, the court then considers whether the

procedure created a substantial likelihood of irreparable misidentification based

on the totality of the circumstances. Vickers, 148 Wn.2d at 118. The reliability of

the identification is accordingly the “central question” in a motion to suppress

identification evidence. Neil v. Biggers, 409 U.S. 188, 199, 93 S. Ct. 375, 34 L.




                                             4
No. 80076-1-I/5


Ed. 2d 401 (1972). In answering this question, the court should consider the

totality of the circumstances, including 5 factors described in Biggers: “(1) the

opportunity of the witness to view the criminal at the time; (2) the witness’s

degree of attention; (3) the accuracy of the witness’s prior description of the

criminal; (4) the level of certainty demonstrated at the confrontation; and (5) the

time between the crime and the confrontation.” State v. Barker, 103 Wn. App.

893, 905, 14 P.3d 863 (2000).

       In this case, the court answered the first question by acknowledging that

the photomontage presented to Alonso was “quite poor,” but in answering the

second question, it ultimately concluded that there was “not a very substantial

likelihood of irreparable misidentification.” We agree with Cardenas and the trial

court that Cardenas has met his burden as to the first question. Cardenas is the

only person in the montage wearing the “distinctive striped clothing of a

Snohomish County Jail inmate.” See State v. Ramires, 109 Wn. App. 749, 756,

762, 37 P.3d 343 (2002) (affirming trial court’s conclusion that photomontage

was unduly suggestive where only the suspect was wearing a dark shirt

described by the witness). Furthermore, including multiple unique faces in a

photomontage provides protection against possible random identifications. The

fact that Cardenas was only one of three, instead of one of six, unique people in

the lineup greatly decreased this protection. Thus, the trial court properly moved

to the second step of this analysis.

       The trial court’s conclusion that there was not a substantial likelihood of

irreparable misidentification is supported by the record. In an unchallenged




                                             5
No. 80076-1-I/6


finding, the court noted that Alonso told law enforcement on the day of the attack

that the men who attacked him used to live in his neighborhood. A plausible

inference is that Alonso already recognized their faces, even if he did not know

their names. As the defense expert testified at the suppression hearing, there is

a low risk of erroneous identification if the person being identified has an already

familiar face to the witness. Given the presence of some evidence that Alonso

recognized the men, the court was justified in allowing the jury to weigh the

credibility of the identification.

       Cardenas disagrees and asserts that the court erred by not making explicit

findings for each of the Biggers factors. While the court could have been more

explicit in its findings, we do not find this to be a reversible error. First, the

court’s findings and oral ruling do touch on the five factors: for instance, its

finding that Alonso was attacked for 15 to 20 seconds speaks to Alonso’s

opportunity to view the suspect as well as his degree of attention. The court

noted that Alonso wrote Cardenas’s name next to his photograph, illustrating

Alonso’s degree of certainty. It noted that the assault took place on February 27,

2016, and that Alonso identified Cardenas in the photomontage on April 11,

which speaks to the time between the crime and the confrontation. Moreover,

Biggers makes clear that the question of reliability of an identification depends on

the totality of the circumstances. Biggers, 409 U.S. at 199. The factors—

particularly the opportunity of the witness to view the criminal at the crime, the

witness’s degree of attention, and the time between the crime and the

confrontation—are most relevant to situations where the witness is identifying a




                                                6
No. 80076-1-I/7


stranger, not a familiar face. See id. Accordingly, the court appropriately found

that the totality of the circumstances illustrates that there was not a substantial

likelihood of irreparable misidentification.

        Finally, Cardenas contends that Alonso’s subsequent in-court

identification of Cardenas should have been suppressed. Because the out-of-

court identification is admissible, and because there is evidence Alonso already

recognized Cardenas’s face, the photomontage’s suggestiveness cannot justify

the suppression of the in-court identification. State v. Hilliard, 89 Wn.2d 430,

439-40, 573 P.2d 22 (1977) (“The final contention is that because the

photographic identification was impermissibly suggestive, the in-court

identification should have been suppressed. First, the photographic identification

was not improper. Second, even if the photographic identification procedure

were questionable, the in-court identification is proper if it has an independent

origin.”).

        State Due Process Grounds for Suppression

        Cardenas also contends that article I, section 3 of the Washington

constitution requires broader protection against suggestive photo identification

than its federal counterpart. We disagree.

        As an initial matter, Cardenas did not raise the state constitutional ground

for suppression before the trial court. Under RAP 2.5(a), we need not review a

claim of error that was not raised below, except that a party may contend for the

first time on appeal that there was a manifest error affecting a constitutional

ground. Review under this standard is “appropriate for ‘obvious’ errors that could




                                               7
No. 80076-1-I/8


have been ‘foreseen’ by the trial court.” State v. Ramirez, 5 Wn. App. 2d 118,

133, 425 P.3d 534 (2018) (quoting State v. O’Hara, 167 Wn.2d 91, 99-100, 217

P.3d 756 (2009)), review denied, 192 Wn.2d 1026, cert. denied, 140 S. Ct. 329

(2019). In Ramirez, we declined to address this issue, noting that the trial court

did not commit any obvious or foreseeable error given that “[t]he Washington

Supreme Court has repeatedly refused to recognize constitutional safeguards

regarding eyewitness testimony beyond those set by the federal constitution.” Id.

at 134.

       Even if we were to analyze this issue, the outcome would not change. To

determine whether a state constitutional provision grants greater protections than

its federal counterpart, we analyze the factors enumerated in State v. Gunwall.

106 Wn.2d 54, 720 P.2d 808 (1986). These factors are: (1) the state provision's

textual language; (2) significant differences between the federal and state texts;

(3) state constitutional and common law history; (4) existing state law; (5)

structural differences between the federal and state constitutions; and (6) matters

of particular state interest or local concern. Id. at 61-62.

       We previously examined these factors in the context of eyewitness

identification in an unpublished decision. State v. Haff, No. 70296-3-I, slip op. at

14-24 (Wash. Ct. App. Feb. 23, 2015) (unpublished),

https://www.courts.wa.gov/opinions/pdf/702963.pdf. In that case, we noted that

the first two factors weigh against an independent interpretation because the text

of the two provisions is “nearly identical.” Id. at 15 (comparing Washington’s

article I, section 3, provision stating, “‘[n]o person shall be deprived of life, liberty,




                                                8
No. 80076-1-I/9


or property, without due process of law’” to the Fourteenth Amendment

statement: “‘nor shall any state deprive any person of life, liberty, or property,

without due process of law.’”). As to the third factor, Cardenas cites no state

constitutional or common law history that weighs in favor of independent

interpretation, which is consistent with our observations elsewhere that “there is

no contemporary record showing a broader meaning was intended by those

adopting the Washington” due process clause. State v. Spurgeon, 63 Wn. App.

503, 506, 820 P.2d 960 (1991).

       The fourth factor, preexisting state law, does not establish that greater

limitations should be placed on eyewitness identifications under the state

constitution. To the contrary, our Supreme Court has “traditionally . . . practiced

great restraint in expanding state due process beyond federal perimeters.”

Rozner v. City of Bellevue, 116 Wn.2d 342, 351, 804 P.2d 24 (1991). Cardenas

cites no cases establishing broader protections against faulty eyewitness

identifications in Washington, instead relying only on State v. Bartholomew, 101

Wn.2d 631, 683 P.2d 1079 (1984). This reasoning fails because in that case, the

court did not hold that the state due process clause provided broader protection

than its federal counterpart. Instead, it merely stated that “[o]ur decision rests on

an interpretation of both the state and federal constitutions. However, the

independent state constitutional grounds we have articulated are adequate, in

and of themselves, to compel the result we have reached.” Id. at 644.

Furthermore, as we discussed in Haff, many Washington cases support the

conclusion that the Washington and federal due process clauses provide




                                              9
No. 80076-1-I/10


equivalent protection. Haff, No. 70296-3-I, slip. op. at 20-22.

       As we noted in Spurgeon, the fifth and sixth factor generally lean toward

broader protection for defendants under the Washington constitution, but lack

specific links to the relief requested here. The fifth factor supports an

independent construction because the federal constitution is a grant of

enumerated powers, whereas the state constitution is a limit on sovereign

powers. Spurgeon, 63 Wn. App. at 506. Similarly, with regard to the sixth factor,

“the fact that criminal law enforcement is primarily a function of state government

rather than the national government is true for every criminal case.” Id. at 507.

       Because the Gunwall factors overall do not support a broader

interpretation of the Washington due process clause, we reject Cardenas’s

contention.

       Request To Amend Sentence

       The parties request permission to amend Cardenas’s sentence. We

agree that this is appropriate.

       When “an offender is sentenced to a term of confinement for one year or

less” for second degree assault, “the court may impose up to one year of

community custody.” RCW 9.94A.702(1)(b)-(c) (applying one-year limit to violent

offenses and crimes against persons); see also RCW 9.94A.030(55) (defining

violent offenses to include second degree assault); former RCW 9.94A.411

(2006) (defining crimes against persons to include second degree assault).

However, while Cardenas was sentenced to only 9 months of confinement, the

court imposed 18 months of community custody, in excess of the limit provided




                                             10
No. 80076-1-I/11


by RCW 9.94A.702.

      RAP 7.2(e) provides that after we have accepted review of a decision, our

permission must be acquired before the trial court may modify it. Because

Cardenas’s community custody term is too long, we grant permission to modify

his sentence to comply with the terms of RCW 9.94A.702.

      Accordingly, we affirm Cardenas’s conviction and grant the parties’

request to amend the sentence.




WE CONCUR:




                                          11